Citation Nr: 1123434	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-07 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bipolar disorder

2.  Entitlement to service connection an acquired psychiatric disorder other than bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her sister.



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Acting Veterans Law Judge during a January 2011 Videoconference Hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2007, the Veteran filed a claim for service connection for depression.  
The RO denied entitlement to service connection for such disability in April 2008.  In its February 2009 statement of the case, the RO re-characterized the issue before it as service connection for a psychiatric disorder, to include depression and bipolar disorder.  

The Board notes that the Veteran, in multiple statements in support of her claim and during her Board hearing, refers to the diagnosis of bipolar disorder rather than the diagnosis of depression.  At present, the evidence strongly suggests that the Veteran wishes to have her claim for service connection for bipolar disorder reopened.

Where a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the RO acted properly when it re-characterized the issue on appeal as entitlement to service connection for a psychiatric disorder to include depression and bipolar disorder.

The RO, failed, however, in its analysis to note that the Veteran had been previously denied service connection for bipolar disorder in February 1999.

Where a Veteran fails to appeal a rating decision within one year, that decision becomes final.  38 U.S.C.A. § 7104 (West 2002).  If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The United States Court of Appeals for Veterans Claims has held that, in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In this case, the Board finds that the issue must be remanded to the RO so the Veteran can be provided with a notice letter describing what evidence must be offered to reopen a claim for service connection for a bipolar disorder.  Id.   

Additionally, once the Veteran has received adequate notification, the RO should review the claims file in order to determine whether such new and material evidence has been submitted to reopen the Veteran's claim.  

Regarding the issue of entitlement to service connection for an acquired psychiatric disorder other than bipolar disorder, the Board notes that, in March 2009, the Veteran was afforded a VA examination.  The examiner was specifically requested to determine, in part, whether the Veteran's depression was either manifest during or proximately due to her service.  Having examined the Veteran and having reviewed her claims file, the examiner provided diagnoses of bipolar disorder and personality disorder.  The examiner did not speak to the issue of whether depression was related to service, despite the fact that the Veteran is shown to have been diagnosed with depression in June 1996.

The Board notes that the Veteran may not be service connected for a personality disorder.  See 38 C.F.R. § 3.303(c) (personality disorders are considered congenital or developmental defects, and they are not considered diseases or injuries for VA compensation purposes).  However, regarding the issue of service connection for depression, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, as the VA examiner failed to directly address the RO's questions as to the relationship, if any, between depression and service, a new examination is in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  For example, at the January 2011 Board hearing, the Veteran informed the undersigned she had been awarded Social Security Administration benefits for bipolar disorder.  All attempts to secure this evidence, and any other relevant evidence, must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  The AMC/RO must provide the Veteran with a VCAA notification letter that contains the information required by Kent for the issue of whether new and material evidence has been submitted to reopen a previously denied claim for service connection for bipolar disorder.  The letter must include addressing what constitutes new and material evidence to reopen the claim based on the evidence of record at the time of the February 1999 decision, as well as the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought. 

The letter should describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claims that were found insufficient in the previous denial.

3.  The Veteran must be afforded a VA examination by a psychiatrist to determine whether it is at least as likely as not that she has any acquired psychiatric disorder, including depression, due to service to include due to an independently verified in-service stressor.  The claims folder must be made available to the examiner to review.  The examiner must address whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that any other acquired psychiatric disorder is due to service.  A complete rationale must be provided for any opinion offered.
If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed acquired psychiatric disorder is unknowable.  
4.  The Veteran is hereby notified that it is her responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).
5.  The AMC/RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO must readjudicate the issue of whether new and material evidence has been submitted to reopen a claim for service connection for bipolar disorder in light of all pertinent evidence and legal authority.

7.  If any of the benefits sought on appeal remain denied, the RO must furnish to the Veteran and her representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

